Title: Thomas Jefferson to William Short, 26 July 1811
From: Jefferson, Thomas
To: Short, William


          
                  Dear Sir 
                   
                     Monticello 
                     July 6. 26 11.
           
			  On the reciept of your letters of May 29. & June 18. I wrote to mr Bankhead, then with his family in Port-royal, offering your lands to him at 12.D. for altho I had seen no reason for a great sudden rise in the price of our lands, yet two sales had been made as I formerly wrote you, far above what had been deemed the neighborhood
				price. himself had been one of the purchasers. I therefore thought this advance not out of proportion.
				 but his father has declined the plan of removing from Portroyal.
				 
			 but a mr Thresly from that neighborhood, came, on his recommendation, to see the lands.
				 in the
				mean time I had seen Price & recieved from him the information that the leases of the tenants were for three years, & he said he had consulted me. in this I think he is mistaken, because I have not the
				smallest trace of it in my memory, and because I am conscious I should not have undertaken to approve, but have left him to his instructions. from the time I informed you that my residence at Washington would render my further attentions to that place impracticable, & unprofitable to you, I never meddled at all. Price generally called to see me, whenever I came home, & of course would tell me what he was doing, and I may have said Yea or Nay as any other neighbor would in the way of
                  
                  
                   conversation. this has perhaps taken place, & he may have construed something of this kind into an approbation, & I have
				no doubt he did so, being persuaded of his entire honesty & truth.
				 
			 on mr Threshly’s arrival, I told him of the leases, and that if he should like the land, he should recieve the rents as owner,
				in compensation of the interest, or he might be clear of interest, leaving us the profit of rents. after visiting the land, he declined
				the purchase, objecting both to the price & the want of
				possession. 
                  Colo Lindsay, some time ago, expressed a wish to purchase this land. I shall make him the offer at 12.D. but if, getting over the objection of possession, he should decline on the point of price alone, I shall fall to your price. if he buys, he will pay the cash, in Richmond to your order. but I fear the leases will stand much in the way of the sale. 
                  I have been confined to the house for three weeks by
				rheumatism, and
				this is among the first fruits of my return to my writing table, or I should on reciept of your last favor of June 23. have no longer delayed writing to you in the expectation of doing it with more information. as soon as I
				am able to ride, I will go to Indian camp, to learn the state of things, and make the best arrangements the case will admit of, either for the surrender of the leases in the event of sale, or for the
				care of the land if they continue.
          Absorbed by the principal object of your letters, the sale of the land, the article respecting the settlement of your accounts, mentd in that of June 18. had escaped me. there will be no difficulty in the case, mr Upham’s folly & malignity notwithstanding. the constitution, & ten thousand instances of practice make the appointment good to the end of the next session following it. you have only to inclose your account to the Secretary of state, who will refer you for the production of your vouchers to the Auditor, stating to him the principles on which it is to be settled.
          Should Colo Monroe propose to purchase Indian camp, as I have heard said, and as you also mention, it will be a transaction to be settled of course between yourselves. my relation to you both would make me as 
                  an improper & unwilling mediator. we expect him daily. would not the season, as well as the occasion, joined to our
				wishes, tempt you to come and look to this matter yourself? I need not tell you the pleasure it would give us to recieve you here: but in that and all other events I repeat with sincerity the assurances of my affectionate esteem & respect.
          
            Th:
            Jefferson
        